            Case 2:20-cv-00888-JAD-BNW Document 2 Filed 05/17/20 Page 1 of 2



1    Maurice VerStandig, Esq.
     Nevada Bar No.: 15346
2    THE VERSTANDIG LAW FIRM, LLC
3
     1452 W. Horizon Ridge Pkwy, #665
     Henderson, Nevada 89012
4    Telephone: (301)444-4600
     Facsimile: (301)576-6885
5    Email: mac@mbvesq.com
     Counsel for the Ms. Ball
6    and Mr. Prignano
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9     ALYSSA BALL                      *
                                       *
10    and                              *
                                       *
11
      JOHN PRIGNANO                    *
12                                     *  Case No. 2:20-cv-888
           Plaintiffs,                 *
13                                     *
           v.                          *
14                                     *
      SKILLZ INC.                      *
15                                     *
16
           Defendant.                  *
                                       *
17                     CERTIFICATE OF INTERESTED PARTIES

18          Come now Alyssa Ball (“Ms. Ball”) and John Prignano (“Mr. Prignano”) (Ms. Ball and
19   Mr. Prignano being collectively known as the “Plaintiffs” and each sometimes being known as a
20
     “Plaintiff”), by and through undersigned counsel, pursuant to Federal Rule of Civil Procedure 7.1
21
     and Local Rule 7.1-1, and hereby file this certificate of interested parties and certifies that the
22
     following entities and persons have an interest in the outcome of this case:
23
            1.      Ms. Ball
24

25          2.      Mr. Prignano

26          3.      The VerStandig Law Firm, LLC

27
                                   CERTIFICATE OF INTERESTED PARTIES - 1
28
            Case 2:20-cv-00888-JAD-BNW Document 2 Filed 05/17/20 Page 2 of 2



1           4.      Skillz Inc.
2           These representations are made to enable judges of this Honorable Court to evaluate
3
     possible disqualification or recusal.
4

5

6
                                                Respectfully submitted,
7

8
                                                /s/ Maurice B. VerStandig
9                                               Maurice B. VerStandig, Esq.
                                                Bar No. 15346
10                                              The VerStandig Law Firm, LLC
                                                1452 W. Horizon Ridge Pkwy, #665
11
                                                Henderson, Nevada 89012
12                                              Telephone: 301-444-4600
                                                Facsimile: 301-576-6885
13                                              Electronic Mail: mac@mbvesq.com
                                                Counsel for the Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                  CERTIFICATE OF INTERESTED PARTIES - 2
28
